Citation Nr: 0946482	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service 
connected bilateral hearing loss with tympanoplasty, 
mastoidectomy, meatoplasty, and canaloplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran requested a hearing before a member of the Board 
in his January 2007 substantive appeal, but withdrew his 
request in March 2007.

As an initial matter, the Board notes that the Veteran's 
family has testified that the Veteran suffers from severe 
depression secondary to his service connected hearing loss.  
This matter is referred to the RO to determine if the Veteran 
wishes to file a claim for entitlement to service connection 
for an acquired psychiatric disability and if so, to develop 
the case appropriately.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable rating 
for his service connected bilateral hearing loss.  

The Veteran's last VA audiological examination was performed 
in November 2006.  The Veteran contends that this examination 
does not reflect his current level of disability and that his 
hearing has worsened since then.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As the last VA examination was more than three years 
ago, a remand is warranted to afford the Veteran a new VA 
examination of his bilateral hearing loss disability.

Additionally, testimony from the Veteran, his spouse, his 
children, and other family members suggests that the 
Veteran's safety is impaired because he has difficulty 
hearing sounds such as trains, sirens, and smoke detector 
alarms, and that his hearing aids contribute to frequent ear 
infections.  The Veteran and his family have also presented 
evidence that the Veteran has difficulty finding and 
maintaining employment due to his hearing impairment.  

As there is evidence that the Veteran's symptomotology may 
not be adequately addressed by the rating criteria and that 
his disability may cause marked interference with his 
employment, the RO should refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether justice requires 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination of his bilateral hearing 
loss disability.  The examiner should note 
any functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  The RO should refer the matter to the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service to determine whether justice 
requires assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) 
(2009).

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

